UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6079



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JANE RUSSELL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James P. Jones, Chief District
Judge. (CR-02-46; CA-03-710-7)


Submitted:   March 11, 2005                 Decided:   April 14, 2005


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jane Russell, Appellant Pro Se. Steven Randall Ramseyer, OFFICE OF
THE UNITED STATES ATTORNEY, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jane Russell seeks to appeal the district court’s order

denying relief on her motion filed under 28 U.S.C. § 2255 (2000).

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.               28 U.S.C. § 2253(c)(1)

(2000).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                   28

U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this standard by

demonstrating     that     reasonable   jurists      would      find    that   her

constitutional     claims    are   debatable   and    that   any       dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).         We have independently reviewed the

record    and   conclude    that   Russell   has   not   made    the    requisite

showing.    Accordingly, we deny Russell’s motion for a certificate

of appealability and dismiss the appeal.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                         DISMISSED




                                     - 2 -